Title: From Thomas Jefferson to James Madison, 28 December 1794
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Dec. 28. 94.

I have kept Mr. Joy’s letter a post or two, with an intention of considering attentively the observations it contains: but I have really now so little stomach for any thing of that kind that I have not resolution enough even to endeavor to understand the observations. I therefore return the letter, not to delay your answer to it, and beg you in answering for yourself, to assure him of my respects and thankful acceptance of Chalmer’s treaties, which I do not possess: and if you possess yourself of the scope of his reasoning, make any answer to it you please for me. If it had been on the rotation of my crops, I would have answered myself, lengthily perhaps, but certainly con gusto.
The denunciation of the democratic societies is one of the extraordinary acts of boldness of which we have seen so many from the faction of Monocrats. It is wonderful indeed that the President should have permitted himself to be the organ of such an attack on the freedom of discussion, the freedom of writing, printing and publishing. It must be a matter of rare curiosity to get at the modifications of these rights proposed by them, and to see what line their ingenuity would draw between democratical societies, whose avowed object is the nourishment of the republican principles of our constitution, and the society of the Cincinnati, a self-created one, carving out for itself hereditary distinctions, lowering over our constitution eternally, meeting together in all parts of the Union periodically, with closed doors, accumulating a capital in their separate treasury, corresponding secretly and regularly, and of which society the very persons denouncing the democrats are themselves the fathers, founders or high officers. Their sight must be perfectly dazzled by the glittering of crowns and coronets, not to see the extravagance of the proposition to suppress the friends of general freedom  while those who wish to confine that freedom to the few, are permitted to go on in their principles and practices.—I here put out of sight the persons whose misbehavior has been taken advantage of to slander the friends of popular rights; and I am happy to observe that as far as the circle of my observation and information extends, every body has lost sight of them, and viewed the abstract attempt on their natural and constitutional rights in all it’s nakedness. I have never heard, or heard of a single expression or opinion which did not condemn it as an inexcusable aggression.—And with respect to the transactions against the excise-law, it appears to me that you are all swept away in the torrent of governmental opinions, or that we do not know what these transactions have been. We know of none which according to the definitions of the law, have been any thing more than riotous. There was indeed a meeting to consult about a separation. But to consult on a question does not amount to a determination of that question in the affirmative, still less to the acting on such a determination: but we shall see I suppose what the court lawyers, and courtly judges and would-be Ambassadors will make of it.—The excise-law is an infernal one. The first error was to admit it by the constitution. The 2d. to act on that admission. The 3d. and last will be to make it the instrument of dismembering the Union, and setting us all afloat to chuse which part of it we will adhere to. The information of our militia returned from the Westward is uniform, that tho the people there let them pass quietly, they were objects of their laughter, not of their fear, that 100 men could have cut off their whole force in a thousand places of the Alleganey, that their detestation of the excise law is universal, and has now associated to it a detestation of the government, and that separation which perhaps was a very distant and problematical event, is now near, and certain and determined in the mind of every man. I expected to have seen some justification of arming one part of the society against another, of declaring a civil war the moment before the meeting of that body which has the sole right of declaring war, of being so patient of the kicks and scoffs of our enemies, and rising at a feather against our friends, of adding a million to the public debt and deriding us with recommendations to pay it if we can, &c &c. But the part of the speech which was to be taken as a justification of the armament reminded me of parson Saunders’s demonstration why minus into minus makes plus. After a parcel of shreds of stuff from Aesop’s fables and Tom Thumb, he jumps all at once into his Ergo, minus multiplied into minus makes plus. Just so the 15,000 men enter after the fables in the speech.—However the time is coming when we shall fetch up the lee-way of our vessel. The changes in your house I see are going on for the better, and even the Augean herd over your heads  are slowly purging off their impurities. Hold on then, my dear friend, that we may not ship-wreck in the mean while. I do not see in the minds of those with whom I converse a greater affliction than the fear of your retirement; but this must not be, unless to a more splendid and a more efficacious post. There I should rejoice to see you: I hope I may say I shall rejoice to see you. I have long had much in my mind to say to you on that subject. But double delicacies have kept me silent. I ought perhaps to say, while I would not give up my own retirement for the empire of the Universe, how I can justify wishing one, whose happiness I have as much at heart as yours, to take the front of the battle which is fighting for my security. This would be easy enough to be done, but not at the heel of a lengthy epistle.—Let us quit this, and turn to the fine weather we are basking in. We have had one of our tropical winters. Once only a snow of 3. inches deep, which went off the next day, and never as much ice as would have cooled a bottle of wine. And we have now but a month to go through of winter weather. For February always gives us good samples of the spring of which it is the harbinger.—I recollect no small news interesting to you. You will have heard I suppose that Wilson Nicholas has bought Carr’s lowground’s and Harvey’s barracks. I rejoice in the prosperity of a virtuous man, and hope his prosperity will not taint his virtue. Present me respectfully to Mrs. Madison, and pray her to keep you where you are for her own satisfaction and the public good, and accept the cordial affections of us all. Adieu.
